 


110 HR 5831 IH: Separating Servicemember Handbook Development Act
U.S. House of Representatives
2008-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 5831 
IN THE HOUSE OF REPRESENTATIVES 
 
April 17, 2008 
Mrs. Gillibrand introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend the National Defense Authorization Act for Fiscal Year 2008 to provide injured members of the Armed Forces information concerning benefits. 
 
 
1.Short titleThis Act may be cited as the Separating Servicemember Handbook Development Act. 
2.Providing Injured Members of the Armed Forces Information Concerning BenefitsSection 1651 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 476; 10 U.S.C. 1071 note) is amended to read as follows: 
 
1651.Handbook for members of the Armed Forces on compensation and benefits available for serious injuries and illnesses 
(a)Information on Available Compensation and BenefitsNot later than October 1, 2008, the Secretary of Defense shall develop and maintain, in a handbook and on a publically-available Internet website, a comprehensive description of the compensation and other benefits to which a member of the Armed Forces, and the family of such member, would be entitled upon the separation or retirement of the member from the Armed Forces as a result of a serious injury or illness. 
(b)ContentsThe handbook and Internet website shall include the following: 
(1)The range of compensation and benefits based on grade, length of service, degree of disability at separation or retirement, and other factors affecting compensation and benefits as the Secretary considers appropriate. 
(2)Information concerning the Disability Evaluation System of each military department, including— 
(A)an explanation of the process of the Disability Evaluation System; 
(B)a general timeline of the process of the Disability Evaluation System;  
(C)the role and responsibilities of the military department throughout the process of the Disability Evaluation System; and 
(D)the role and responsibilities of a member of the Armed Forces throughout the process of the Disability Evaluation System. 
(3)Benefits administered by the Department of Veterans Affairs that a member of the Armed Forces would be entitled upon the separation or retirement from the Armed Forces as a result of a serious injury or illness. 
(4)The 20 most common serious injuries or illnesses that result in a member of the Armed Forces separating or retiring from the Armed Forces, and the benefits associated with each injury or illness. 
(5)A list of State veterans service organizations and nonprofit veterans service organizations, and their contact information and Internet website addresses.  
(c)ConsultationThe Secretary of Defense shall develop and maintain the comprehensive description required by subsection (a) in consultation with the Secretary of Veterans Affairs, the Secretary of Health and Human Services, and the Commissioner of Social Security. 
(d)UpdateThe Secretary of Defense shall update the comprehensive description required by subsection (a) on a periodic basis, but not less often than annually. 
(e)Provision to MembersThe Secretary of the military department concerned shall provide the handbook to each member of the Armed Forces under the jurisdiction of that Secretary as soon as practicable following an injury or illness for which the member may retire or separate from the Armed Forces. 
(f)Provision to RepresentativesIf a member is incapacitated or otherwise unable to receive the handbook, the handbook shall be provided to the next of kin or a legal representative of the member, as determined in accordance with regulations prescribed by the Secretary of the military department concerned for purposes of this section..  
 
